Citation Nr: 0720825	
Decision Date: 07/12/07    Archive Date: 07/25/07

DOCKET NO.  05-40 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
postoperative rhinoplasty for traumatic deviated septum 
(nasal disability).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel

INTRODUCTION

The veteran served on active duty from July 1957 to July 
1961, and again from October 1961 to October 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan that denied an increase rating for the 
veteran's service-connected nasal disability.  The veteran 
perfected a timely appeal of this determination to the Board.

In December 2006, the veteran, accompanied by his 
representative, testified at a hearing before the undersigned 
Veteran's Law Judge at the local regional office.  Subsequent 
to the hearing, additional medical evidence was associated 
with the veteran's claims file that was accompanied by a 
waiver of RO consideration.  The Board will consider this 
evidence when evaluating the veteran's claim.


FINDINGS OF FACT

The veteran's service-connected deviated septum is currently 
evaluated at the maximum 10 percent evaluation under 
Diagnostic Code 6502; in addition, the veteran's condition is 
not productive of exposing of both nasal passages, or one or 
two incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or three to six non-incapacitating episodes per year of 
sinusitis characterized by headaches and pain, and purulent 
discharge or crusting, or, following radical surgery with 
chronic osteomyelitis, or near constant sinusitis 
characterized by headaches, pain, tenderness of affected 
sinus, and purulent discharge or crusting after repeated 
surgeries.





CONCLUSION OF LAW

The criteria for the assignment of an evaluation in excess of 
10 percent for postoperative rhinoplasty for traumatic 
deviated septum have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 
4.97; Diagnostic Codes 6502, 6504, 6510 - 6514  (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  

The Board notes that in letters dated in November 2004 and 
July 2006, the RO provided the veteran with the required 
notice under 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b) with 
respect to his increase rating claim, including information 
regarding disability ratings and effective dates if a claim 
is granted.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  In addition, the RO also provided the veteran with 
adequate notice of the evidence, which was not of record, 
that was necessary to substantiate the claim, and also 
informed the veteran of the cumulative information and 
evidence previously provided to VA, or obtained by VA on the 
veteran's behalf.  And the veteran was generally invited to 
send information or evidence to VA that may support the 
claim.  

For the reasons above the Board finds that VA substantially 
complied with the specific requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies the 
VCAA notice); and 38 C.F.R. § 3.159(b) (the content of the 
notice requirement, pertaining to the evidence in the 
claimant's possession or a similar request to that effect).  
In this context, it is well to observe that the VCAA requires 
only that the duty to notify be satisfied, and that claimants 
be given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Sutton v. Brown, 9 Vet. 
App. 553 (1996).

The Board also finds that VA has made reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim.  38 U.S.C.A. § 5103A (West 2002).  In 
particular, the information and evidence associated with the 
claims file consists of the veteran's service records, post 
service medical and treatment records, a VA examination in 
connection with the claim, the veteran's testimony before the 
Board, and statements submitted by the veteran and his 
representative in support of his claim.  

Under the circumstances of this case, the Board finds that VA 
undertook reasonable development with respect to the 
veteran's claim and concludes that there is no identified 
evidence that has not been accounted for.  Therefore, under 
the circumstances of this case, VA has satisfied its duty to 
assist the veteran in this case.  Accordingly, further 
development and further expending of VA's resources is not 
warranted.  See 38 U.S.C.A. § 5103A.

II.  Increased rating.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. Part 4 (2006).  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more nearly approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7 (2006).  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the veteran.  See 38 C.F.R. § 4.3 (2006).  

The veteran's entire history is reviewed when making 
disability evaluations.  See 38 C.F.R. 4.1 (2005); 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  The 
veteran's entire history is reviewed when making disability 
evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

In addition, the Board notes that the assignment of a 
particular diagnostic code is "completely dependent on the 
facts of a particular case."  See Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  One diagnostic code may be more 
appropriate than another based on such factors as the 
veteran's relevant medical history, his current diagnosis, 
and demonstrated symptomatology.  Any change in diagnostic 
code by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).
03A.

Here, the veteran contends that his service-connected 
postoperative rhinoplasty for traumatic deviated septum 
should receive a higher evaluation.

The veteran's condition is currently evaluated as 10 percent 
disabling under Diagnostic Code 6502.  Under this code, 
deviation of the nasal septum is evaluated at a maximum 10 
percent if the disability is productive of 50 percent 
obstruction of the nasal passage on both sides, or complete 
obstruction on one side.

In this case, the veteran's condition is currently in receipt 
of the maximum evaluation under Diagnostic Code 6502.  There 
is therefore no additional higher evaluation available under 
this code. 

Other Diagnostic Codes that may possibly apply to the 
veteran's condition are Diagnostic Code 6504 for loss of part 
of or scars to the nose, and Diagnostic Codes 6510 through 
6514 for various kinds of sinusitis.  Under Diagnostic Code 
6504, a 10 percent evaluation is warranted if the condition 
is productive of loss of part of one ala, or other obvious 
disfigurement.  A maximum 30 percent evaluation is warranted 
where there is exposing of both nasal passages.  Under 
Diagnostic Codes 6510 to 6514, a 10 percent evaluation is 
warranted where sinusitis is detected by x-ray only.  A 30 
percent evaluation is warranted where there is one or two 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or three to six non-incapacitating episodes per year of 
sinusitis characterized by headaches and pain, and purulent 
discharge or crusting.  Finally, a maximum 50 percent 
evaluation is warranted following radical surgery with 
chronic osteomyelitis, or near constant sinusitis 
characterized by headaches, pain, tenderness of affected 
sinus, and purulent discharge or crusting after repeated 
surgeries.

In this case, the veteran was afforded a VA examination in 
January 2005 in connection with his claim.  The veteran 
stated that he has difficulty breathing through the nose 
constantly.  He indicated that he must mouth breath and 
develops dry mouth as a result.  The veteran denied any 
history of chronic sinusitis or allergy attacks, and the 
examiner stated that no other symptoms were noted.  The 
examiner also noted that the veteran denied any periods of 
incapacitation.  Upon examination, the veteran was noted to 
have pink nasal mucosa with no purulent discharge or 
crusting.  TM was intact and there was not postnasal 
drainage.  X-rays revealed depressed fracture distal aspect 
of the nasal bones and nasal spine of maxilla appeared 
intact. Sinus x-ray was normal. The veteran was diagnosed 
with traumas of the nose, status post septoplasty in 1964 and 
1980, and depressed fracture distal aspect of nasal bones on 
x-ray.

Based on the foregoing, the veteran does not meet the 
criteria for a higher evaluation under Diagnostic Code 6504 
or Diagnostic Codes 6510 to 6514.  Upon examination, the 
veteran denied any history of chronic sinusitis or allergy 
attacks, and the examiner stated that no other symptoms were 
noted.  The veteran also denied incapacitating episodes.  
Upon examination, the veteran was noted to have pink nasal 
mucosa with no purulent discharge or crusting. While, x -rays 
revealed depressed fracture distal aspect of the nasal bones 
and nasal spine of maxilla appeared intact, sinus x-ray was 
normal.  In addition, no disfigurement was noted and the VA 
examiner did not indicate exposure of both nasal passages.

Finally, the record does not establish that the schedular 
criteria are inadequate to evaluate the veteran's disability 
so as to warrant assignment of a higher evaluation on an 
extra-schedular basis.  In this regard, the Board notes that 
there is no showing that the veteran's disability has 
resulted in marked interference with employment.  In 
addition, there is no showing that the disability has 
necessitated frequent periods of hospitalization, or that it 
has otherwise rendered impractical the application of the 
regular schedular standards.  In the absence of evidence of 
such factors, the Board finds that the criteria for 
submission for assignment of an extra-schedular ratings 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337, 339 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


ORDER

An evaluation in excess of 10 percent for postoperative 
rhinoplasty for traumatic deviated septum is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


